DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Applicant should note that claim 35 requires that two cameras are held at fixed locations in the vacuum chamber but does not require the second camera to be in a position that the substrate may protect the camera from sputter deposition.
Applicant should also note that claim 36 requires that the pedestal is operative (capable) to support a second substrate, wherein the second substrate protects the second camera from sputter deposition; however, the claim does not require that the first and second substrate are supported simultaneously and thus the limitation may be met by a system wherein a first substrate covers both the first and second camera before being replaced with a second substrate that covers both the first and second camera.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 8, 21-24, 26, 28-30, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Miura (JP 2008088500 A) in view of Kashyap (US 20170272731 A1), Doylend (US 20170184450 A1) and Tsai (US 20060081459 A1).
claim 1, Miura teaches a vacuum chamber (para 0003), a DC power supply (source), which inherently has a pole, a backing plate (16) holding a target (15) (para 0025; Fig. 1) which is coupled to the current applying means 17 (pole) (para 0044; Fig. 1), a wafer stage 14 (pedestal) within the vacuum chamber, and an optical displacement sensor 20 that emits light 35 to the target in order to measure the erosion of the target (para 0040; Fig. 1, Fig. 7). The optical displacement sensor 20 measures the erosion amount at a plurality of locations of the target, including the center and edge (para 0038, 0040, 0049), and thus is capable of scanning a surface of the target. Furthermore, when the wafer 13 (substrate) is placed on the wafer stage, the sensor is shielded (substrate blocks a line-of-sight so as to prevent the camera from scanning the surface) and resumes sensing when the wafer is removed (para 0048, 0049).
Miura teaches an optical displacement sensor positioned to scan the target but does not explicitly teach a camera; however, in the analogous art of sensing by emitting light and detecting reflected light, Kashyap teaches a time of flight camera (para 0001). Both references teach directing radiation/light toward an object of interest and detecting the reflected radiation/light to determine the distance traveled (Miura – para 0031, 0032; Kashyap – para 0001). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the sensor of Miura with the time of flight camera of Kashyap because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(B).
The combination of Miura and Kashyap fails to explicitly teach the camera is a time of flight camera comprising a heater operative to vary a refractive index in a waveguide so as to scan a beam from the camera across the surface while the camera remains at a fixed location. 

Doylend teaches using a heater to scan a 3D imaging device across the surface of the object of interest without moving mechanically scanning parts in order to reduce costs (para 0021, 0031, 0034) because the mechanical parts are expensive to manufacture and consume a lot of power (para 0003). Additionally, Tsai (US 20060081459 A1), in the analogous art of detecting sputtering target erosion, teaches a sensor 44 adapted to scan a beam 54a across a surface region of a sputtering target using radiation directing (para 0036), which is analogous to the beam steering of Doylend, wherein the sensor 44 is fixed in place (Fig. 3). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the scanning system of Miura, which relies upon rotating the wafer stage and moving the sensor linearly (para 0052, 0054), with a thermos-optic phase array LIDAR system, as described by Doylend, fixed beneath the transparent lid 14b of Miura (Fig. 1) and configured to scan the entire surface of the target, as described by Tsai, in order to reduce 
The combination of Miura, Kashyap, Doylend, and Tsai teaches that varying the refractive index of the waveguide allows for beam steering (Doylend para 0033, 0076). However, the aforementioned combination fails to explicitly teach that the heater is operative to vary a refractive index in a waveguide. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The combination of Miura, Kashyap, Doylend, and Tsai teaches all of the claimed structural limitations, which is necessarily capable of varying a refractive index of the waveguide.
Regarding claim 2, the combination of Miura, Kashyap, Doylend, and Tsai teaches a magnetron discharge in the sputtering system (Miura para 0044).
Regarding claim 3, the combination of Miura, Kashyap, Doylend, and Tsai teaches the sensor 20 (camera) is provided on the wafer stage 14 (pedestal) (para 0025) and inserted into a groove 14a (mounted) in the upper surface of the wafer stage (Miura para 0034; Fig. 1).
Regarding claim 6, the combination of Miura, Kashyap, Doylend, and Tsai teaches the sensor (time of flight camera) can measure the amount of erosion in different regions of the target (Miura para 0038, 0040, 0049) and therefore is capable of detecting changes (nodules) on the target surface.
claim 8, the previous combination of Miura, Kashyap, Doylend, and Tsai fails to explicitly teach a plurality of cameras positioned to scan the surface of the target held to the backing plate. 
However, Tsai, in the analogous art of detecting sputtering target erosion, teaches using a plurality of sensors 32 to monitor both regions of the target that typically become eroded as well as regions that do not typically become eroded to obtain an overall profile of the target surface (para 0027; Fig. 2A). Miura also teaches measuring the erosion at a plurality of locations of the target (para 0049). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a second sensor adjacent to the sensor of Miura in the groove 14a (Miura Fig. 1) in order to more efficiently scan the entire target surface.
Regarding claim 21, Miura teaches a vacuum chamber (para 0003), a DC power supply (source) (para 0004) that produces a magnetron (glow) discharge that ionizes argon gas (para 0044), a target 15, a wafer 13 (substrate) (para 0025; Fig. 1), and an optical displacement sensor 20 that emits light 35 to the target in order to measure the erosion on the surface of the target (para 0040; Fig. 1, Fig. 7). The optical displacement sensor 20 measures the erosion amount at a plurality of locations of the target, including the center and edge (para 0038, 0040, 0049), and thus is capable of scanning a surface of the target. Furthermore, the sensor measures the target surface when the substrate is removed from the chamber (para 0049) and the substrate is placed directly over the sensor (para 0048; Fig. 1 – 13, 20).
Miura teaches an optical displacement sensor positioned to scan the target but does not explicitly teach a camera.

The combination of Miura and Kashyap fails to explicitly teach the camera is a time of flight camera comprising a heater operative to vary a refractive index in a waveguide so as to scan a beam from the camera across the surface while the camera remains at a fixed location. 
However, Doylend (US 20170184450 A1), in the analogous art of 3D imaging or sensing, teaches a LIDAR (light detection and ranging) device, which may be associated with a camera or other 3D imaging device (para 0039), and sends beamformed light 132 from an emitter 142 and detects reflected light 136 from a target object 130 using a photodetector 144 to detect the depth or other structural features 134 of the object (para 0038; Fig. 1). The LIDAR device includes waveguides that perform beam steering on the emitted light to scan the entire object of interest (Abstract, para 0003), wherein the beam direction may be steered by a thermo-optic phase array, or waveguides with resistive heaters to control the waveguide temperature and thus control the phase of optical signals and steer the beam (para 0031).
Doylend teaches using a heater to scan a 3D imaging device across the surface of the object of interest without moving mechanically scanning parts in order to reduce costs (para 0021, 
The combination of Miura, Kashyap, Doylend, and Tsai teaches that varying the refractive index of the waveguide allows for beam steering (Doylend para 0033, 0076). However, the aforementioned combination fails to explicitly teach that the heater is operative to vary a refractive index in a waveguide. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The combination of Miura, Kashyap, Doylend, and Tsai teaches all of the claimed structural limitations, which is necessarily capable of varying a refractive index of the waveguide.
claim 22, the combination of Miura, Kashyap, Doylend, and Tsai teaches a magnetron discharge in the sputtering system (Miura para 0044).
Regarding claim 23, the combination of Miura, Kashyap, Doylend, and Tsai teaches a wafer stage 14 (pedestal) wherein the wafer 13 (substrate) is held by the pedestal (Miura para 0025; Fig. 1).
Regarding claim 24, the combination of Miura, Kashyap, Doylend, and Tsai teaches the sensor 20 (camera) is provided on the wafer stage 14 (pedestal) (Miura para 0025) and inserted into a groove 14a (mounted) in the upper surface of the wafer stage (Miura para 0034; Fig. 1).
Regarding claim 26, the combination of Miura, Kashyap, Doylend, and Tsai teaches the sensor (time of flight camera) can measure the amount of erosion in different regions of the target (Miura para 0038, 0040, 0049) and therefore is capable of detecting changes (nodules) on the target surface.
Regarding claim 28, the previous combination of Miura, Kashyap, Doylend, and Tsai fails to explicitly teach a plurality of cameras positioned to scan the surface of the target held to the backing plate. However, Tsai, in the analogous art of detecting sputtering target erosion, teaches using a plurality of sensors 32 to monitor both regions of the target that typically become eroded as well as regions that do not typically become eroded to obtain an overall profile of the target surface (para 0027; Fig. 2A). Miura also teaches measuring the erosion at a plurality of locations of the target (para 0049). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a second sensor adjacent to the sensor of Miura in the groove 14a (Miura Fig. 1)  in order to more efficiently scan the entire target surface.
claim 29, Miura teaches a vacuum chamber (para 0003), a DC power supply (source) (para 0004), a backing plate 16 to hold a target 15 (para 0025; Fig. 1) which is coupled to the power source through the current applying means 17 (para 0044; Fig. 1), a wafer stage 14 (pedestal) to support a wafer (substrate) (para 0025; Fig. 1 – 13, 14), and an optical displacement sensor 20 that emits light to the target in order to measure the erosion on the surface of the target (para 0040; Fig. 1 – 20, Fig. 7 – 35). The optical displacement sensor 20 measures the erosion amount at a plurality of locations of the target, including the center and edge (para 0038, 0040, 0049), and thus is capable of scanning a surface of the target. Furthermore, the substrate 13 shields (protects) the sensor 20 from being sputtered (para 0048; Fig. 1). 
Miura teaches an optical displacement sensor positioned to scan the target but does not explicitly teach a camera.
However, in the analogous art of sensing by emitting light and detecting reflected light,  Kashyap teaches a time of flight camera (para 0001). Both references teach directing radiation/light toward an object of interest and detecting the reflected radiation/light to determine the distance traveled (Miura – para 0031, 0032; Kashyap – para 0001). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the sensor of Miura with the time of flight camera of Kashyap because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(B).

However, Doylend (US 20170184450 A1), in the analogous art of 3D imaging or sensing, teaches a LIDAR (light detection and ranging) device, which may be associated with a camera or other 3D imaging device (para 0039), and sends beamformed light 132 from an emitter 142 and detects reflected light 136 from a target object 130 using a photodetector 144 to detect the depth or other structural features 134 of the object (para 0038; Fig. 1). The LIDAR device includes waveguides that perform beam steering on the emitted light to scan the entire object of interest (Abstract, para 0003), wherein the beam direction may be steered by a thermo-optic phase array, or waveguides with resistive heaters to control the waveguide temperature and thus control the phase of optical signals and steer the beam (para 0031).
Doylend teaches using a heater to scan a 3D imaging device across the surface of the object of interest without moving mechanically scanning parts in order to reduce costs (para 0021, 0031, 0034) because the mechanical parts are expensive to manufacture and consume a lot of power (para 0003). Additionally, Tsai (US 20060081459 A1), in the analogous art of detecting sputtering target erosion, teaches a sensor 44 adapted to scan a beam 54a across a surface region of a sputtering target using radiation directing (para 0036), which is analogous to the beam steering of Doylend, wherein the sensor 44 is fixed in place (Fig. 3). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the scanning system of Miura, which relies upon rotating the wafer stage and moving the sensor linearly (para 0052, 0054), with a thermos-optic phase array 
The combination of Miura, Kashyap, Doylend, and Tsai teaches that varying the refractive index of the waveguide allows for beam steering (Doylend para 0033, 0076). However, the aforementioned combination fails to explicitly teach that the heater is operative to vary a refractive index in a waveguide. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The combination of Miura, Kashyap, Doylend, and Tsai teaches all of the claimed structural limitations, which is necessarily capable of varying a refractive index of the waveguide.
Regarding claim 30, the combination of Miura, Kashyap, Doylend, and Tsai teaches the sensor 20 (camera) is provided on the wafer stage 14 (pedestal) (Miura para 0025) and inserted into a groove 14a (mounted) in the upper surface of the wafer stage (Miura para 0034; Fig. 1).
Regarding claim 36, the combination of Miura, Kashyap, Doylend, and Tsai teaches that the sputtering process is repeated with 50 to 100 wafers (Miura para 0049) and thus is operative to support a second substrate after the first substrate is removed.
The previous combination of Miura, Kashyap, Doylend, and Tsai fails to explicitly teach that a second camera is positioned to scan the target held to the backing plate, and the pedestal .

Claims 4, 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Miura (JP 2008088500 A) in view of Kashyap (US 20170272731 A1), Doylend (US 20170184450 A1), and Tsai (US 20060081459 A1), as applied to claims 1, 21 and 29 above, and further in view of Van der Tempel (US 20170123067 A1).
Regarding claim 4, the combination of Miura, Kashyap, Doylend, and Tsai fails to explicitly teach the camera includes an array of pixels configured to receive separate portions of the beam. 
However, Van der Tempel (US 20170123067 A1), in the analogous art of sensing and imaging using a light source, teaches a time of flight camera system comprising a modulated 

Regarding claim 33, the combination of Miura, Kashyap, Doylend, and Tsai fails to explicitly teach the camera includes an array of pixels configured to receive separate portions of the beam. 
However, Van der Tempel (US 20170123067 A1), in the analogous art of sensing and imaging using a light source, teaches a time of flight camera system comprising a modulated light source and an imaging sensor with a matrix array of pixels (22, 23) for detecting different portions of reflected beams (25, 26, 28) and forming an image (para 0029, 0030; Fig. 3). Because Van der Tempel teaches that such ToF cameras were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a ToF camera with a modulated light source and array of pixels in the 
Regarding claim 35, the combination of Miura, Kashyap, Doylend, and Tsai fails to explicitly teach the camera includes an array of pixels. However, Van der Tempel (US 20170123067 A1), in the analogous art of sensing and imaging using a light source, teaches a time of flight camera system comprising a modulated light source and an imaging sensor with a matrix array of pixels (22, 23) for detecting different portions of reflected beams (25, 26, 28) and forming an image (para 0029, 0030; Fig. 3). Because Van der Tempel teaches that such ToF cameras were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a ToF camera with a modulated light source and array of pixels in the apparatus of Miura in view of Kashyap, Doylend, and Tsai with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).

However, Tsai, in the analogous art of detecting sputtering target erosion, teaches using a plurality of sensors 32 to monitor both regions of the target that typically become eroded as well as regions that do not typically become eroded to obtain an overall profile of the target surface (para 0027; Fig. 2A). Miura also teaches measuring the erosion at a plurality of locations of the target (para 0049). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a second sensor adjacent to the sensor of Miura in order to more efficiently scan the entire target surface.

Claims 7 and 27 are  rejected under 35 U.S.C. 103 as being unpatentable over Miura (JP 2008088500 A) in view of Kashyap (US 20170272731 A1), Doylend (US 20170184450 A1), and Tsai (US 20060081459 A1), as applied to claims 1 and 21 above, and further in view of Hariyama (NPL – “High-accuracy range-sensing system based on FMCW using low-cost VCSEL”).
Regarding claim 7, the combination of Miura, Kashyap, Doylend, and Tsai fails to teach that the sensor (time of flight camera) includes a vertical cavity surface-emitting laser (VCSEL). However, Hariyama, in the analogous art of optical sensing and detection, teaches that a VCSEL is lower cost than alternative lasers for optical measurement of 3D objects and that the use of a VCSEL is capable of achieving a high accuracy when paired with a frequency-modulated-continuous-wave (FMCW) method (Introduction paragraph 2). Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 27, Miura fails to teach that the sensor (time of flight camera) includes a vertical cavity surface-emitting laser (VCSEL). However, Hariyama teaches that a VCSEL is lower cost than alternative lasers for optical measurement of 3D objects and that the use of a VCSEL is capable of achieving a high accuracy when paired with a frequency-modulated-continuous-wave (FMCW) method (Introduction paragraph 2). Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a VCSEL with a FMCW method, as described by Hariyama, for the distance measurements of Tsai in order to further reduce costs and increase accuracy, which are both desired by Tsai (para 0005 – “undesirably costly” and “undesirably inaccurate”).

Claims 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Miura (JP 2008088500 A) in view of Kashyap (US 20170272731 A1), Doylend (US 20170184450 A1), and Tsai (US 20060081459 A1), as applied to claims 21 and 29 above, and further in view of Einbinder (US 4466872 A).
Regarding claim 34, the previous combination of Miura, Kashyap, Doylend, and Tsai fails to explicitly teach a plurality of cameras, a plurality of substrates, and each of the plurality of cameras is directly beneath a respective one of the plurality of substrates. However, Tsai, in the analogous art of detecting sputtering target erosion, teaches using a plurality of sensors 32 to monitor both regions of the target that typically become eroded as well as regions that do not 
Furthermore, Einbinder (US 4466872 A), in the analogous art of sputtering, teaches a pallet 19 (pedestal) for supporting a plurality of substrates 15 to be deposited on continuously (col 3 line 20-42, claim 1; Fig. 1). Because Einbinder teaches that such an arrangement of a plurality of substrates was operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of substrates on the wafer stage 14 of Miura (Fig. 1) with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). Additionally, because Miura teaches shielding sensors with substrates (para 0048), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cover each sensor (camera) with one of the plurality of substrates during the deposition process.

claim 36, the previous combination of Miura, Kashyap, Doylend, and Tsai fails to explicitly teach a plurality of cameras, a plurality of substrates, and each of the plurality of cameras is directly beneath a respective one of the plurality of substrates. However, Tsai, in the analogous art of detecting sputtering target erosion, teaches using a plurality of sensors 32 to monitor both regions of the target that typically become eroded as well as regions that do not typically become eroded to obtain an overall profile of the target surface (para 0027; Fig. 2A). Miura also teaches measuring the erosion at a plurality of locations of the target (para 0049). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a second sensor adjacent to the sensor of Miura in the groove 14a (Miura Fig. 1)  in order to more efficiently scan the entire target surface.
Furthermore, Einbinder (US 4466872 A), in the analogous art of sputtering, teaches a pallet 19 (pedestal) for supporting a plurality of substrates 15 to be deposited on continuously (col 3 line 20-42, claim 1; Fig. 1). Because Einbinder teaches that such an arrangement of a plurality of substrates was operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of substrates on the wafer stage 14 of Miura (Fig. 1) with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). Additionally, because Miura teaches shielding sensors with substrates (para 0048), it would .

Response to Arguments
Applicant’s arguments, see pg. 8, filed 11/03/2021, with respect to the rejection(s) of claim(s) 1-4, 6-8, 21-24, 26-30, and 33-36 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new interpretation of Doylend (US 20170184450 A1), new interpretation of Tsai (US 20060081459 A1), and Einbinder (US 4466872 A).
The rejection of 08/03/2021 relied upon the addition of a thermo-optic phase array LIDAR system to the sensor of Miura in order to improve control of the scanning of the target surface and thus the combination included the sensor of Miura moving to control the scanning and thus the sensor was not fixed.
Under the new combination of Miura, Doylend, and Tsai, the sensor of Miura is made stationary with LIDAR scanning in order to reduce the costs associated with moving parts.
Einbender is cited to teach a plurality of substrates on a pedestal that does not rotate such that two cameras may be simultaneously covered by two substrates while remaining fixed within the chamber.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                        

/JENNIFER WECKER/Primary Examiner, Art Unit 1797